Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to the applicant’s arguments Request for Continued Examination filed on 02/16/2022.

Status of claims
Claims 1-20 are pending. Claims 1, 3-20 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview on 03/04/2022 by the applicant Mr. Tom Chen. 

1.	(Currently Amended) A method of authenticating voice data using a ledger, the method comprising:
receiving, by a node device configured to maintain a ledger comprising a plurality of blocks, a block of voice data comprising a first signature, the block of voice data generated based on one or more statements made by a participant in a real-time conversation, the first signature comprising a first hash of first voice features associated with the one or more statements made by the participant in the block of voice data;

determining, based on a comparison between the first signature and the second signature, that a similarity between the first signature and the second signature is above a threshold value;
responsive to the determining, validating the block of voice data; and
adding the validated block of voice data to the ledger, wherein adding the validated block of voice data to the ledger comprises adding a hash of the latest block to the block of voice data.

2.	(Canceled)

3.	(Original) The method of claim 1, further comprising sending an updated ledger to at least one other node device.

4.	(Original) The method of claim 1, further comprising:
receiving encrypted voice data associated with the block of voice data;
storing the encrypted voice data; and
adding a location of the stored encrypted voice data to the block of voice data.

5.	(Previously Presented) The method of claim 1, wherein the first hash of first voice features and the second hash of second voice features are each results of a fuzzy hashing algorithm.

6.	(Original) The method of claim 1, wherein the first voice features include at least one of a pitch, a tone, a speech speed, an enunciation, an intonation, a rate, or a rhythm.



8.	(Previously Presented) The method of claim 7, wherein:
comparing the first signature with a second signature comprises comparing each signature of the plurality of transactions with the second signature, and wherein the method further comprises:
 determining a match when the comparing of each signature of the plurality of transactions with the second signature is above the threshold value.

9.	(Previously Presented) The method of claim 1, further comprising:
receiving a second block of voice data, the second block of voice data generated based on one or more statements made by a second participant in the real-time conversation;
verifying the second block of voice data for inclusion on a second ledger; and
adding the second block of voice data to the second ledger.

10.	(Previously Presented) The method of claim 9, further comprising:
receiving first encrypted voice data associated with the block of voice data associated with the real-time conversation;
receiving second encrypted voice data associated with the second block of voice data associated with the real-time conversation;
receiving an encryption key configured to decrypt the first encrypted voice data and the second encrypted voice data; and
sending the encryption key to a first device associated with the participant in the real-time conversation and to a second device associated with the second participant in the real-time conversation.

11.	(Currently Amended) A system, comprising:

a first non-transitory memory; and
one or more first hardware processors coupled to the first non-transitory memory and configured to execute instructions from the first non-transitory memory to cause the node device to perform operations comprising:
receiving a block of voice data comprising a first signature, wherein the block of voice data was generated based on one or more statements made by a participant in a real-time conversation, and wherein the first signature comprises a first hash of first voice features in the block of voice data;
comparing the first signature with a second signature associated with a latest block added in a ledger, wherein the latest block is associated with the real-time conversation, and wherein the second signature comprises a second hash of second voice features associated with the latest block in the ledger;
determining, based on a comparison between the first signature and the second signature, that a similarity between the first signature and the second signature is above a threshold value;
responsive to the determining, validating the block of voice data; and
adding the validated block of voice data to the ledger, wherein adding the validated block of voice data to the ledger comprises adding a hash of the latest block to the block of voice data.

12.	(Original) The system of claim 11, wherein the operations further comprise:
receiving encrypted voice data associated with the block of voice data;
storing the encrypted voice data; and
adding a location of the stored encrypted voice data to the block of voice data.



14.	(Previously Presented) The system of claim 13, wherein:
the first signature comprises a first plurality of signatures each of the first plurality of signatures associated with one or more of the first voice features and the second signature comprises a second plurality of signatures each of the second plurality of signatures associated with one or more of the second voice features, and
comparing the first signature with the second signature comprises comparing the first plurality of signatures and the second plurality of signatures using a set comparison algorithm.

15.	(Original) The system of claim 11, wherein the block of voice data further comprises a plurality of transactions, wherein each transaction of the plurality of transactions is associated with a statement of voice data and comprises a signature comprising a hash of voice features of the statement of voice data.

16.	(Previously Presented) The system of claim 15, wherein:
comparing the first signature with a second signature comprises comparing each signature of the plurality of transactions with the second signature, and wherein the operations further comprise:
 determining a match when the comparing each signature of the plurality of transactions with the second signature is above the threshold value.

17.	(Currently Amended) A non-transitory machine-readable medium having instructions stored thereon, the instructions executable to cause performance of operations comprising:
receiving a block of voice data comprising a first signature, wherein the block of voice data was generated based on one or more statements made by a participant in a 
comparing the first signature with a second signature associated with a latest block added in a ledger, wherein the latest block is associated with the real-time conversation, and wherein the second signature comprises a second hash of second voice features associated with the latest block in the ledger;
determining, based on a comparison between the first signature and the second signature, that a similarity between the first signature and the second signature is above a threshold value;
responsive to the determining, validating the block of voice data; and
adding the validated block of voice data to the ledger, wherein adding the validated block of voice data to the ledger comprises adding a hash of the latest block to the block of voice data.

18.	(Previously Presented) The non-transitory machine-readable medium of claim 17, wherein the operations further comprise:
receiving a second block of voice data, the second block of voice data generated based on one or more statements made by a second participant in the real-time conversation;
verifying the second block of voice data for inclusion on a second ledger; and
adding the second block of voice data to the second ledger.

19.	(Previously Presented) The non-transitory machine-readable medium of claim 18, wherein the operations further comprise:
receiving first encrypted voice data associated with the block of voice data associated with the real-time conversation;
receiving second encrypted voice data associated with the second block of voice data associated with the real-time conversation;
receiving an encryption key configured to decrypt the first encrypted voice data and the second encrypted voice data; and


20.	(Original) The non-transitory machine-readable medium of claim 17, wherein the first hash of voice features and the second hash of voice features are each results of a fuzzy hashing algorithm.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “receiving a block of voice data having a first signature by a node device configured to maintain a ledger having multiple blocks. The block of voice data is generated based on one or more statements made by a participant in a conversation. The first signature contains a first hash of first voice features associated with the statements made by the participant in the block of voice data. The first signature is compared with a second signature associated with the latest block in the ledger. The second signature contains a second hash of second voice features associated with the latest block in the ledger. The similarity between the first signature and the second signature is above a threshold value is determined based on a comparison between the first signature and the second signature”; in combination with all the elements of each independent claim as amended by Applicant on 03/04/2022. The claim has been considered persuasive, in light of its limitations, as well as enabling 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/EVANS DESROSIERS/           Primary Examiner, Art Unit 2491